Case: 12-30074     Document: 00512020525         Page: 1     Date Filed: 10/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2012
                                     No. 12-30074
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

THOMAS HOLT,

                                                  Plaintiff-Appellee

v.

MILTON ALEXANDER, Individually and In His Official Capacity as a
Parole/Probation Officer Employed by the State of Louisiana through the
Department of Public Safety and Corrections; STATE OF LOUISIANA, Through
the Department of Public Safety and Corrections,

                                                  Defendants-Appellants


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:11-CR-721


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        This interlocutory appeal arises from the district court’s denial of the
Defendants-Appellants’ motion for summary judgment. We affirm in part and
dismiss in part.
        In 1998, Thomas Holt pleaded guilty to aggravated battery and was
sentenced to a probated five-year term of incarceration. In 2000, a warrant for

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30074    Document: 00512020525      Page: 2    Date Filed: 10/15/2012

                                  No. 12-30074

Holt’s arrest was issued based on allegations of probation violations, but he was
not arrested until 2005. Milton Alexander, Holt’s probation officer, then moved
to revoke Holt’s probation. During a state court revocation hearing in July 2005,
Holt admitted the allegations against him, after which his five-year sentence
was made executory, and he was remanded to custody. The Louisiana Supreme
Court ordered an evidentiary hearing to determine whether Holt’s probationary
term had lapsed and expired in 2003. That hearing was held in December 2005,
and the trial court vacated its revocation order. Shortly thereafter, Holt was
released.
      Holt filed a civil action in state court alleging a violation of his
constitutional rights. After his complaint was removed to federal court, the
Defendants-Appellants moved for summary judgment. They contended that,
under Article 899(D) of the Louisiana Code of Criminal Procedure, the running
of Holt’s probationary period was automatically suspended in March 2000 when
the warrant for his arrest issued. The Defendants-Appellants reason that
Alexander’s motion to revoke Holt’s probation was timely and proper in light of
Article 899(D)’s suspensive effect. The district court denied the motion for
summary judgment, which was based on the affirmative defense of qualified
immunity.
      The denial of a motion for summary judgment based on qualified
immunity is one of the limited types of collateral orders that are susceptible of
immediate review. Juarez v. Aguilar, 666 F.3d 325, 331 (5th Cir. 2011). A
district court’s order denying summary judgment based on qualified immunity
has two components: “[F]irst, the decision that a ‘certain course of conduct
would, as a matter of law, be objectively unreasonable in light of clearly
established law’; and second, the decision that a ‘genuine issue of fact exists
regarding whether the defendant(s) did, in fact, engage in such conduct.’” Id.
Our jurisdiction over such an order is limited in scope. See id. We may review
only the first of these two components, viz., a district court’s legal determination

                                         2
   Case: 12-30074    Document: 00512020525      Page: 3   Date Filed: 10/15/2012

                                  No. 12-30074

that a particular course of conduct would be objectively unreasonable as a
matter of law, which determination we review de novo. Id. By contrast, we lack
jurisdiction to review the second component, viz., a district court’s determination
that a genuine factual issue exists as to whether a defendant who claims such
immunity engaged in a course of conduct that was objectively unreasonable. Id.
      Substantive due process “bars certain arbitrary, wrongful government
actions regardless of the fairness of the procedures used to implement them.”
Zinermon v. Burch, 494 U.S. 113, 125 (1990) (internal quotation marks and
citation omitted).    An unreasonable delay may violate the due process
requirement that revocation hearings comport with principles of fundamental
fairness. See United States v. Tyler, 605 F.2d 851, 853 (5th Cir. 1979). Thus, to
the extent that the Defendants-Appellants challenge the district court’s legal
determination that Holt established an alleged violation of his substantive due
process rights, we have appellate jurisdiction, and we affirm the district court’s
order. We lack appellate jurisdiction, however, to review their challenge to the
district court’s determination that factual issues precluded it from determining
whether the delay here was reasonable and whether the actions of the
Defendants-Appellants were objectively unreasonable, so we dismiss their
appeal of those aspects of the court’s order. See Juarez, 666 F.3d at 331.
      Accordingly, the order of the district court holding that Holt had
established a substantive due process violation is affirmed, and the appeal of the
of the court’s rulings on qualified immunity is dismissed for lack of appellate
jurisdiction.
AFFIRMED in part and DISMISSED in part.




                                        3